 

EXHIBIT 10.6

 

TRIBUNE COMPANY

1996 NONEMPLOYEE DIRECTOR STOCK COMPENSATION PLAN


(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 20, 2007)

 

ARTICLE I

GENERAL

 

1.1           Purpose.  Tribune Company, a Delaware corporation (the “Company”),
hereby amends and restates the 1996 Nonemployee Director Stock Compensation Plan
(the “Plan”). The purpose of the Plan has been to increase the stock ownership
of nonemployee directors, to further align their interests with those of the
Company’s other stockholders and to foster and promote the long-term financial
success of the Company by attracting and retaining outstanding nonemployee
directors by enabling them to participate in the Company’s growth through stock
ownership.  Effective December 20, 2007 the Plan is hereby amended to reflect
the leveraged acquisition of Tribune Company by the Tribune Employee Stock
Ownership Plan and the resulting cessation of trading of Tribune common shares
on the New York Stock Exchange (collectively, the “going-private transaction”).

 

1.2           Participation.  Only directors of the Company who at the time an
award is made meet the following criteria (“Directors”) shall receive awards
under the Plan: (a) the director is not an employee of the Company or any
subsidiary of the Company and (b) the director is a “disinterested person” as
such term is defined in Rule 16b-3 promulgated under the Securities Exchange Act
of 1934 (the “Exchange Act”) or any similar rule which may subsequently be in
effect (“Rule 16b-3”).

 

1.3           Shares Subject to the Plan.  Shares of stock covered by awards
under the Plan may be in whole or in part authorized and unissued or treasury
shares of the Company’s common stock or such other shares as may be substituted
pursuant to Section 4.2 (“Common Stock”).  The maximum number of shares of
Common Stock, which may be issued for all purposes under the Plan, shall be
300,000 (subject to adjustment pursuant to Section 4.2).

 

ARTICLE II

STOCK AWARDS

 

2.1           Stock Awards.  Effective on the day after the date of each annual
meeting of the stockholders of the Company at which Directors are elected
(“Annual Meeting”), commencing with the Annual Meeting in 2005, each Director in
office on adjournment of said meeting will automatically be awarded shares of
Common Stock which on the date of the Annual Meeting have a Fair Market Value of
$75,000 (the “Stock Award”).   A Director who is not initially elected at the
Annual Meeting shall receive an award for a pro rata portion of the Stock Award
on the day following his or her becoming a Director based on the number of
months remaining from such date until the anniversary date for the most recent
Annual Meeting of the Company divided by twelve.

 

--------------------------------------------------------------------------------


 

2.2           Definition of Fair Market Value.  The term “Fair Market Value”
unless otherwise required by any applicable provision of the Internal Revenue
Code of 1986, as amended, (the “Code”)or any regulations issued hereunder shall
mean, as of any date, the closing price of the Common Stock as reported on the
New York Stock Exchange Composite Transactions List (or such other consolidated
transaction reporting system on which the Common Stock is primarily traded) for
such day, or if the Common Stock was not traded on such day, then the next
preceding day on which the stock was traded, as reported by such source as the
Board of Directors may select.  If the Common Stock is not readily tradeable on
a national securities exchange or other market system, its Fair Market Value
shall be set under procedures established by the Board of Directors on the
advice of an investment advisor.

 

ARTICLE III

DEFERRAL OF STOCK AWARDS

 

3.1           Deferral.  Each Director may elect to defer receipt of part or all
of any stock awards hereunder.  Any such election must be made in writing prior
to the beginning of the calendar year in which an award is earned.  The deferred
award will be credited to an account established in the Director’s name and held
subject to the following terms and conditions:

 

(a)           If the Company pays a cash dividend with respect to its Common
Stock at any time while there is a balance in the Director’s account, the
Company will determine the cash dividend which the Director would have received
had the Director been the actual owner of the number of shares shown in the
account at the time of the dividend payment.  The Company will then determine
the additional shares of Common Stock that could have been purchased with the
dividend at the fair market value of the stock on the date of dividend payment
and add this number to the Director’s account.

 

(b)           The number of whole shares in a Director’s account at the time the
Director terminates service on the Board shall be delivered in a lump sum on the
February 15 following the year in which the Director terminates Board service or
in no more than ten equal annual installments commencing on the February 15
following the year in which the Director terminates Board service in accordance
with the Director’s original or amended deferral election.  The value of any
fractional shares shall be paid in cash upon termination.  An election made
under this paragraph 3.1(b) with respect to deferrals credited to a Director’s
account after December 31, 2004 (and any investment gains or losses attributable
thereto) shall be irrevocable, provided that a Director may amend an election no
later than December 31, 2005. A Director may amend an election with respect to
the manner of the delivery of shares deferred to a Director’s account prior to
January 1, 2005 (and any investment gains or losses attributable thereto) at any
time up to six months prior to the date of termination of service.

 

(c)           If a Director dies or becomes legally incapacitated, the Company
will deliver the shares to the persons designated by the Director by a writing
filed with the Company.

 

2

--------------------------------------------------------------------------------


 

(d)           The Company’s obligations with respect to the deferred stock
awards shall not be funded or secured in any manner nor shall the Director’s
right to receive shares be assignable or transferable voluntarily or
involuntarily except as expressly provided herein.  However, nothing shall
prevent the Company from establishing a rabbi trust to provide a Director
additional assurance that the shares subject to a deferred award will be
delivered in a timely fashion in accordance with the Director’s election.

 

3.2           Going-Private Transaction.  As a result of the going-private
transaction, Directors’ deferred share awards under this Plan or under the
Tribune Incentive Compensation Plan which are denominated in Tribune stock shall
be converted to a cash equivalent based on the price provided to shareholders
pursuant to the transaction.  Converted account balances shall bear interest, at
an annual rate equal to 120% of the long-term Applicable Federal Rate
(compounded  quarterly), which rate shall be updated on an annual basis.

 

3.3           Change in Election.  In connection with the application of
Section 409A of the Code to the Plan, the Tribune Company Employee Benefits
Committee or its delegate may offer Directors the opportunity to elect a
revision to their existing payment election under the Plan so as to accelerate
the payment of their account balance following termination of Board service.  
Such revised payment election shall be determined in the sole discretion of the
Committee or its delegate.  Such revisions shall be provided and operate in
compliance with the transition rules under Section 409A and shall be offered and
elected prior to December 31, 2007.

 

ARTICLE IV

MISCELLANEOUS PROVISIONS

 

4.1           Nontransferability.  No shares awarded under the Plan shall be
sold for a period of six months and one day after the date of the award.

 

4.2           Adjustments Upon Certain Changes.  If any of the events described
in Sections 14.1 or 14.2 of the Company’s 1997 Incentive Compensation Plan (As
Amended and Restated Effective May 12, 2004) shall occur, the number of shares
authorized by the Plan, shall be automatically adjusted on the same basis to
give the proper effect to such change so as to prevent the dilution or
enlargement of the shares available under Section 1.3 hereof.

 

4.3           Amendment or Discontinuation of Plan.  Subject to Code
Section 409A, the Board of Directors may amend the Plan at any time or suspend
or discontinue the Plan at any time, but no such action shall adversely affect
any prior award; provided that this Plan may not be amended more frequently than
once every six months and no amendment shall be adopted which would result in
any Director losing his or her status as a “disinterested” administrator under
Rule 16b-3 with respect to any employee benefit plan of the Company or result in
the Plan losing its status as a protected plan under Rule 16b-3.

 

3

--------------------------------------------------------------------------------


 

4.4           Plan Not Exclusive.  The adoption of the Plan does not supersede
the 1995 Nonemployee Director Stock Option Plan and shall not preclude the
adoption by appropriate means of any other stock or other compensation plan for
Directors.

 

4.5           Other Provisions; Securities Registration.  The grant of any award
under the Plan may also be subject to other provisions as counsel to the Company
deems appropriate, including, without limitation, such provisions as may be
appropriate to comply with federal or state securities laws and stock listing
requirements.

 

4.6           Rights of Directors.  Nothing in the Plan shall confer upon any
Director any right to serve as a Director for a period of time or to continue
his or her present or any other rate of compensation.

 

4.7           Requirements of Law; Governing Law.  The awarding and the issuance
of shares of Common Stock shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

4.8           Effective Date.  The Plan was approved by the holders of a
majority of the votes of all shares present, or represented, and entitled to be
cast on the matter at the 1996 Annual Meeting and became effective as of such
Annual Meeting.  No grants shall be made hereunder after May 31, 2006.

 

IN WITNESS WHEREOF, the Tribune Company Employee Benefits Committee has caused
the foregoing to be executed on behalf of Tribune Company by the undersigned
duly authorized Chairman of the Committee this 20th day of December, 2007.

 

 

 

TRIBUNE COMPANY

 

 

 

 

 

 

 

By:

/s/ Donald C. Grenesko

 

 

Chairman of Tribune Company

 

 

Employee Benefits Committee

 

4

--------------------------------------------------------------------------------